Title: Enclosure: Jean David’s Second Memorandum on American Banks, April 1816, third enclosure in Jean David to Thomas Jefferson, 8 May 1816
From: David, Jean
To: 


            Sur les Banques des Etats unis—No 2—avril 1816.—
            Le Congrés vient de décréter l’etablissement d’une Banque nationale, cette mesure etoit indispensable pour detruire l’agiotage scandaleux qui existe Sur les bills des differentes Banques. Mais
				remediera-t-elle au discredit du change avec l’etranger?
            J’oserois presque assurer qu’elle n’y apportera aucun changement, et que le mal ira toujours croissant comme il auroit été Sans cette mesure, jusqu’a ce que par la ruine d’un grand nombre de negociants et de Banques le Commerce de ce pays ait eprouvé une crise qui l’ait placé dans la Situation où il doit être.
            Deux causes principales contribuent au discredit du  change avec l’etranger.
            Le luxe qui vous rend Ses tributaires pour des Sommes enormes;
             Et la quantité prodigieuse de banques qui existent dans les Etats unis, lesquelles en facilitant les operations commerciales Sont cause que l’on fait trop d’affaires.
            on ne doit pas juger du present et de l’avenir par le passé. Depuis l’epoque de la revolution francaise, jusqu’a la guerre qui a eu lieu entre les Etats unis et l’angleterre en 1812, le pavillon americain etoit presque le Seul qui naviguât librement. alors l’amerique n’ayant pas des capitaux Suffisants pour tout le commerce que les circonstances lui permettoient de faire, il etoit convenable de créer beaucoup de Banques pour en faciliter les operations.
				Mais ce qui etoit un bien alors, est devenu un grand mal depuis que le commerce des Etats unis a considerablement diminué, d’abord par l’effet de la derniére guerre et ensuite par la tranquilité de l’Europe—
            aujourd’hui toutes les nations etant en paix et touts les pavillons pouvant naviguer librement, les americains Sont necessairement reduits a leur propre commerce, qui Sera très peu de chose en comparaison de celui qu’ils faisoient precedemment. en consequence Si le gouvernement veut prevenir la ruine totale des negociants, et je dirai même de l’Etat, il doit prendre le plutot possible les mesures convenables à ce Sujet. Voici celles qui me paroissent indispensables.—
            Il faut Supprimer toutes les Banques particuliéres et qu’il n’y ait plus que la Banque nationale que l’on vient de décréter.
            que cette Banque ait une Seule succursale dans chaque ville des Etats unis
            que ces succursales excomptent avec beaucoup de reserve qu’elles ne mettent des bank notes en emission que pour un quart ou une demi au plus, du numeraire qu’elles ont dans leurs caves—
             et qu’elles payent en numeraire effectif toutes les fois qu’on l’exigera. Par ce moyen la masse des affaires diminuera considerablement et elles deviendront plus lucratives. peu à peu la confiance renaitra, le change avec l’etranger Se bonifiera, pourra venir au pair et peut etre même gagner.
            
            il y auroit peut être un moyen plus Simple à employer. ce Seroit de Supprimer toutes les Banques, et que les particuliers payassent eux mêmes leurs engagements en espéces; mais ce remede violent pourroit devenir dangereux; c’est a l’assemblée du congrès a juger le quel de ces deux moyens est preferable, mais mais il doit necessairement adopter l’un ou l’autre, s’il ne le fait pas le commerce S’appauvrira touts les jours, jusqu’a ce que le discredit etant porté à Son comble, une banqueroute generale aura lieu, et alors il est impossible de prevoir jusqu’ou le mal pourra Se porter.
            aujourd’hui Je considere l’Etat comme un malade en
				danger mais qui cependant a encore assez de force pour supporter les remedes necessaires pour Sa guerison; Si on neglige de les lui administrer il est à craindre qu’il ne perisse.—
            Je reviens aux moyens de Bonifier le change avec l’etranger. il faut augmenter les droits de Douane Sur toutes les marchandises etrangéres et les porter S’il est possible à cent pour cent de leur valeur
            il faut favoriser encourager dans les etats unis la culture et la fabrication de toutes les denrées et marchandises que les etrangers leur fournissent
            il faut mettre des taxes considerables Sur tout ce qui Sert au luxe comme chevaux, voitures, domestiques &ca car le luxe poussé à l’excés comme il l’est dans ce pays, corrompt les mœurs et ruine les citoyens—
            Je pense que par ces moyens reunis on preservera l’Etat de la crise terrible dont il est menacé.—
           
            Editors’ Translation
            
              On the Banks of the United States—Number 2—April 1816.—
              Congress has just ordered the establishment of a national bank. This measure was indispensable to put an end to the scandalous speculation in the  bills of the different banks. But
			 will it remedy
			 the poor rate of exchange in your foreign trade?
              I would almost dare to guarantee that it will change nothing and that the problem will get progressively worse, as it would have without this measure, until, through the ruin of many merchants and banks, commerce in this country endures a crisis that will put it in the position it deserves.
              Two principal causes contribute to the poor rate of exchange in your foreign trade.
              Luxury that drains away enormous sums from you;
               And the prodigious quantity of banks that exist in the United States, which, by facilitating commercial operations, are the cause of too much business.
              One must not judge the present and future by the past. From the time of the French Revolution until the war that took place between the United States and England in 1812, the American flag was almost the only one that sailed freely. Because America then lacked sufficient capital for all the commerce that circumstances allowed it to have, it was
			 appropriate to create many banks to facilitate operations. But what
			 was good then has become very bad since commerce in the United States has decreased considerably, first through the effects of the last war and then by the tranquillity of Europe—
              Today, with all nations at peace and all flags able to sail freely, Americans are necessarily reduced to their own commerce, which will be very small compared to what preceded it. In consequence, if the government wishes to prevent the complete ruin of the merchants, and I would even say the state, it must, as soon as possible, take suitable measures on this subject. These seem indispensable to me.—
              All private banks must be suppressed, leaving only the national bank that was just created by decree.
              This bank must have only one branch in each city in the United States.
              These branches need to exercise great restraint in discounting. They must issue banknotes for only a quarter or, at most, half of the currency they have in their cellars—
               And they must pay in hard currency whenever it is demanded. This will decrease the volume of business considerably, and it will become more profitable. Little by little, trust will return, foreign trade will improve and may become balanced, and exports may even exceed imports.
              It might perhaps be simpler to suppress all banks and have individuals pay their commitments directly in specie. But this violent remedy could become dangerous. Congress will have to decide which of these means is preferable, but it must necessarily adopt one or the other. If it does not, commerce will become poorer every day, until the failure to extend credit peaks and a general bankruptcy takes place,
			 at which point no one can predict how badly things will go.
               Today, I consider the state to be dangerously ill, but it still has strength enough to bear the remedies necessary
			 for its cure. If they are neglected, it is to be feared that it will perish.—
              I return to the means of improving foreign trade. Duties on all foreign goods must be increased, to one hundred percent of their value if possible
              The cultivation and manufacture of all commodities and merchandise that are currently provided by foreigners must be encouraged in the United States
              Every luxury, such as horses, coaches, servants, etc., must be taxed heavily, because luxury pushed to an extreme, as it is in this country, corrupts morals and ruins citizens—
              I believe that a combination of all these measures will protect the state from the terrible crisis that threatens it.—
            
          